MEMORANDUM **
Jesus Vazquez-Dehonor appeals his guilty plea conviction and 18-month prison sentence for importing marijuana in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss in part and affirm in part.
Vazquez-Dehonor first contends the district court erred by declining his request for a downward departure based on aberrant behavior. Because the record demonstrates the district court exercised its discretion by expressly denying Vazquez-Dehonor’s request for a downward departure, we lack jurisdiction to review the district court’s decision. See United States v. Berger, 103 F.3d 67, 70 (9th Cir. 1996). Accordingly, we dismiss this portion of the appeal.
Vazquez-Dehonor’s challenge to the constitutionality of 28 U.S.C. § 960 under Ap-prendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by our decision in United States v. Mendoza-Paz, 286 F.3d 1104, 1110 (9th Cir.2002). His contention that the indictment should be dismissed because it did not allege mens rea as to drug type and quantity is foreclosed by our decision in United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
DISMISSED in part; AFFIRMED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.